September 19, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         BRANDY MCVADE, Appellant

NO. 14-17-00570-CV                     V.

                         HIRAM MEDINA, Appellee
                     ________________________________

       Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on June 19, 2017. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Brandy McVade.
      We further order this decision certified below for observance.